Citation Nr: 0908648	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-31 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than February 11, 
1991 for the grant of a 100 percent evaluation for 
undifferentiated schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from February 1969 to 
September 1970.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in San Juan, the Commonwealth of 
Puerto Rico.

The instant issue was remanded for additional development in 
February 2001.


FINDINGS OF FACT

1.  In May 1986 the Board denied a rating in excess of 70 
percent for schizophrenia.

2.  The Veteran was psychiatrically hospitalized at a VA 
facility beginning February 11, 1991; the report of VA 
hospitalization was accepted as a claim for increase and a 
100 percent was granted with an effective date of February 
11, 1991.

3.  Prior to February 11, 1991, there was no unadjudicated 
claim, informal claim or intent to file a claim.


CONCLUSION OF LAW

1.  The May 1986 decision that denied an increased rating for 
schizophrenia is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2008).

2.  The criteria for an effective date earlier than February 
11, 1991 for the grant of a 100 percent evaluation for 
schizophrenia have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In July 2003 the Veteran was advised of the evidence of 
record and how VA would assist him in obtaining further 
relevant evidence.  

In May 2007 the Veteran was provided with information 
concerning the manner in which VA determines disability 
ratings and effective dates.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran and after the initial 
adjudication, the Veteran has not been prejudiced thereby.  
The content of the notice provided to the Veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the Veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, identified records have 
been obtained and associated with the record.  The Veteran 
testified before a hearing officer at the RO in July 1994.  
Neither the Veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

Service connection for schizophrenia was granted in a 
September 1971 rating decision.  The Veteran has prosecuted 
numerous claims for increase since that time.

In a May 1986 decision, the Board denied an evaluation in 
excess of 70 percent and determined that a total rating based 
on unemployability was not warranted.  This decision 
considered evidence through a February 1985 VA field 
examination.

Subsequently added to the record was a fee basis summary 
dated in July 1986.  
At that time, the Veteran complained about poor self control.  
He noted that he had done damage to his home with a hammer.  
He reported that he cried easily and indicated that he had 
guilty feelings for the things he had done.  The provider 
noted that the Veteran cried easily and that he appeared 
worried about his lack of self control.  He also noted that 
the Veteran felt unstable and uneasy at home.  He indicated 
that the Veteran was not a in a direct psychotic state.

The record also contains a fee basis summary dated in August 
1989.  The Veteran reported that he had been feeling uneasy 
at home.  He indicated that he had insomnia.  The provider 
noted that the Veteran carried his family's problems.  The 
Veteran claimed that he had problems with his memory and poor 
concentration.  He indicated that he couldn't tolerate noise 
or groups of people.  Objectively, the provider noted that 
the Veteran was trying to discover the cause of his anxiety, 
nightmares, and affective condition.  The Veteran was advised 
that he should remain on his medication.

Also added to the record was the report of a VA 
hospitalization from February to March 1991.  Objectively, 
the Veteran was anxious and restless with a facial expression 
of preoccupation.  His speech was logical, coherent, and 
relevant.  His mood was anxious and depressed.  He complained 
of auditory and visual hallucinations that upset him.  The 
Veteran's judgment was assessed and good, and he had some 
capacity for insight.  During the hospitalization he 
developed episodes of agitation, nightmares, and anxiety 
secondary to the Persian Gulf crisis.  At discharge, he was 
alert and oriented.  He had full contact with reality and was 
not hallucinating.  His GAF score was 50.

In May 1995, a 100 percent schedular evaluation was granted 
for schizophrenia, effective August 28, 1991.  In October 
2003 the effective date for the 100 percent evaluation was 
set at February 11, 1991, the date the Veteran was admitted 
to the hospital.  

The Veteran asserts that an earlier effective date for the 
100 percent evaluation is warranted.  He argues that the 100 
percent evaluation should be as early as 1984.

Analysis

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim. 38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

Disability evaluations are determined by comparing the 
symptomatology with the criteria set forth in the Schedule 
For Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1994).  

The period in question here is that prior to February 1991.  
Prior to November 7, 1996, the criteria for the evaluation of 
schizophrenia allowed a 100 percent evaluation for active, 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  A 70 percent evaluation was 
warranted for schizophrenia with lesser symptomatology such 
as to produce severe impairment of social and industrial 
adaptability.

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  Under the criteria effective prior to 
November 7, 1996, a 70 percent rating is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  In such 
cases, the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent schedular 
evaluation is warranted when the attitudes of all contacts, 
except the most intimate, are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132 (1996).  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

The veteran has timely appealed the effective date assigned 
for the 100 percent evaluation.  In part, the appeal shall be 
dismissed and in part the appeal is denied.

To the extent that the appellant seeks to revisit the 1986 
BVA decision and the evidence contained therein; such is a 
freestanding claim for an earlier effective date and is 
precluded.  See Rudd v. Nicholson, 20 Vet. App 296 (2006).  
The 1986 BVA decision is final.  To this extent, the appeal 
is dismissed.

To the extent that the veteran appeals on the basis that 
there was an un-adjudicated claim or evidence of increase in 
disability within one year of February 1991, the appeal is 
denied  The Board is aware of the Hazan decision, but nothing 
in the holding of Hazan is in conflict with the limitations 
established in 38 U.S.C.A. § 5110(b).  Hazan v. Gobber, 10 
Vet. App. 511 (1997).  Here, we find that there was no un-
adjudicated claim prior to February 11, 1991.  We also find 
that in the one year prior to February 11, 1991, there was no 
evidence disclosing that the disability was 100 percent 
disabling.  Since the veteran timely appealed the effective 
date, this part of the appeal does not violate the rule 
against a freestanding claim. 

When we accept February 1991 as a claim under 38 C.F.R. 
§ 3.157, there is no evidence disclosing the degree of the 
disability within one year of the 1991 claim.  Therefore, 
section 38 U.S.C.A. § 5110(b) does not assist the appellant.  

We have reviewed the record to determine whether there were 
any unrecognized claims, informal claims or intent to file a 
claim.  Our review reflects that there were none.  Although 
VA treatment records may qualify as a claim under section 
3.157, the regulation is not so broad as to include private 
examinations, to include fee basis, unless the documents are 
received in a timely manner by VA or involve hospitalization 
at VA expense.  Here, there was fee basis treatment in 1986 
and 1989.  The 1986 and 1989 treatment was not 
hospitalization.  (Such 1986 and 1989 are distinguishable 
from admission to a non-VA hospital when maintained at VA 
expense.  See 38 C.F.R. § 3.157.)  The February 1991 date of 
claim was not received within one year of the 1986 or 1989 
private treatment.  See 38 U.S.C.A. § 5110(b).  Furthermore, 
the 1986 and 1989 documents were not made part of the record 
until after the 1991 claim.  There is no doubt to be resolved 
and the benefit sought is denied. 


ORDER

Entitlement to an effective date earlier than February 11, 
1991 for the grant of a 100 percent evaluation for 
schizophrenia is dismissed in part and denied in part.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


